Case 8:19-cv-00302-AG-KES Document 46 Filed 12/02/19 Page 1 of 4 Page ID #:493




   1           MusiCK, Peeler & Garrett LLP
                            ATTORNEYS AT LAW
   2                650 TOWN CENTER DRIVE, SUITE 1200
                    COSTA MESA, CALIFORNIA 92626-1925
   3                      TELEPHONE: 714- 668-2400
                           FACSIMILE: 714- 668-2490
   4   Donald E. Bradley (State Bar No. 145037)
   5    d. bradley@musickpeeler. com

   6   Attorneys for Defendant TRANS UNION LLC
   7                           UNITED STATES DISTRICT COURT
   8
   9                         CENTRAL DISTRICT OF CALIFORNIA

  10 PRITISHVORA,                                           Case No. 8:19-CV-00302-AG-KES

  11                         Plaintiff,                     Honorable Judge Andrew J. Guilford
       Y.
  12 EQUIFAX INFORMATION
                                                            NOTICE OF SETTLEMENT
  13 SERVICES, LLC, EXPERIAN
     INFORMATION SOLUTIONS, INC.,
  14
     and TRANS UNION, LLC,
  15                Defendants.
  16
  17   TO THE HONORABLE JUDGE GUILFORD:
  18            The parties respectfully notify the Court that Plaintiff and Defendant Trans
  19   Union LLC have settled all claims between them in this matter. Each party will
  20    bear its own attorneys’ fees and court costs. Trans Union and Plaintiff will present
  21    dismissal documents to the court as soon as possible. The parties request that the
  22    Court retain jurisdiction for any matters related to completing and/or enforcing the
  23    settlement.
  24
  25
  26
  27
  28
                                                        1
        3675838.1
Case 8:19-cv-00302-AG-KES Document 46 Filed 12/02/19 Page 2 of 4 Page ID #:494




    1 DATED:              ^,2019
   2
   3
   4                                  By
                                           Pritish Vora
   5                                       Pro Se
    6
   7 DATED:                  , 2019   MUSICK, PEELER & GARRETT LLP
    8
    9
   10                                 By
                                           ^mald E. Bradley
   11                                      Attorneys for Defendanl   .NS UNION LLC
   12
   13
   14
   15
   16
   17
   18
   19
  20
  21
  22
   23
   24
   25
   26
   27
   28
                                               2
        3675838.1
Case 8:19-cv-00302-AG-KES Document 46 Filed 12/02/19 Page 3 of 4 Page ID #:495



   1                                       PROOF OF SERVICE
  2
       STATE OF CALIFORNIA, COUNTY OF ORANGE
   3
  4
            At the time of service, I was over 18 years of age and not a party to this
     action. I am employed in the County of Orange, State of California. My business
   5 address is 650 Town Center Drive, Suite 1200, Costa Mesa, CA 92626-1925.
   6
                   On December 2, 2019,1 served true copies of the following document(s)
   7 described as NOTICE OF SETTLEMENT on the interested parties in this action
   8   as follows:

   9                                SEE ATTACHED SERVICE LIST
  10
       0           BY MAIL; I enclosed the document(s) in a sealed envelope or package
  11               addressed to the persons at the addresses listed in the Service List and placed
  12               the envelope for collection and mailing, following our ordinary business
                   practices. I am readily familiar with the practice of Musick, Peeler &
  13               Garrett LLP for collecting and processing correspondence for mailing. On
  14               the same day that correspondence is placed for collection and mailing, it is
                   deposited in the ordinary course of business with the United States Postal
  15               Service, in a sealed envelope with postage fully prepaid. I am a resident or
  16               employed in the county where the mailing occurred. The envelope was
                   placed in the mail at Costa Mesa, California.
  17
  18               BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                   the document(s) with the Clerk of the Court by using the CM/ECF system.
  19               Participants in the case who are registered CM/ECF users will be served by
  20               the CM/ECF system. Participants in the case who are not registered CM/ECF
                   users will be served by mail or by other means permitted by the court rules.
  21
  22       I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct and that I am employed in the office
  23 of a member of the bar of this Court at whose direction the service was made.
  24
                   Executed on December 2, 2019, at Costa Mesa, California.
  25

  26                                                          /s/ April M. Yusay
  27                                                    April M. Yusay
  28


       1148326,1
            Case 8:19-cv-00302-AG-KES Document 46 Filed 12/02/19 Page 4 of 4 Page ID #:496



                   1                                  SERVICE LIST
                   2
                     Pritish Vora                           Thomas P. Quinn, Jr.
                   3 27758 Santa Margarita Parkway, #530    NOKES AND QUINN
                     Mission Viejo, CA 92691                410 Broadway, Suite 200
                   4
                     Phone: (949)292-8359                   Laguna Beach, CA 92651
                   5 Email: pvora2112@gmail.com             Phone: (949) 376-3500
                                                            Fax:    (949) 376-3070
                   6 Plaintiff in Pro Per
                     VIA U.S. MAIL                          Email: tquinn@nokesquinn.com
                   7                                        Attorneys for Defendant Equifax
                    8
                                                            Information Services, LLC

                    9 Katherine Neben
                        JONES DAY
                   10
                        3161 Michelson Drive, Suite 800
                   11   Irvine, CA 92612
                        Phone: (949) 553-7560
                   12
                        Fax:     (949)553-7539
                   13   Email: kneben@ionesdav.com
                        Attorneys for Defendant Experian
                   14
                        Information Solutions, Inc,
                   15
                   16
                   17
                   18

                   19
                   20

                   21
                   22

                   23

                   24

                   25

                   26

                   27

                   28
MUSICK, PEELER
& GARRETT LLP

ATTORNEYS AT LAW
                        1148326.1
